DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (US-9,700,474) in view of Brown et al. (US-283,464).
 	The patent to Karlsson et al. shows an embodiment of a sling bar in Figures 29-31 comprising a bar portion (2904), attachment portions (2907) positioned at opposing ends of the bar portion, and spring-biased latches (2973) pivotally coupled to upper parts of the bar portions such that they can move between an open position within latch slots (2980) and a closed position where the tip of the latch rests against a bottom “stop” surface of the attachment portion (see col. 15, lines 11-15).  The Karlsson et al. embodiment does not specifically show a spring positioned within a spring aperture for biasing the latch toward a closed position as called for in claim 1.
	The Brown et al. patent shows an attachment hook comprising a spring (J) located in a spring opening (B) of the hook body and a pivotal latch (C) having a protruding tip that is received within a lock aperture (F) when the latch is biased in its normal closed position (see Fig. 2 and 3). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the biasing means of the Karlsson et al. latch as a coiled spring housed within an opening of the bar portion, as taught by Brown et al., in order to create a durable and protected biasing element for urging the latch toward a closed position.  It also would have been obvious to form the cooperating stop and engagement surfaces as a protrusion portion and corresponding aperture, similar to that shown in Figs. 2 and 3 of the Brown et al. patent, in order to more securely retain the latch in a closed position when supporting a load.
	Regarding claims 5 and 7, the Karlsson et al. patent discloses the various structural elements that make up its sling bar can be made from steel, aluminum, or other metals (see col. 13, line 36 and col. 15, line 67).
 	In regard to claim 18, the Karlsson et al. patent shows a lift system that includes a subject being lifted, a lift mechanism, and a lift strap (see Fig. 1) as is common in the art.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. in view of Brown et al. as applied to claims 1-7, 9, and 12-18 above, and further in view of Faucher et al. (US-9,222,498).
 	The Karlsson et al. patent fails to disclose a lift hook pivotally coupled to a connector portion of the shaft of a hub as called for in the above claims of the instant application.
	However, the patent to Faucher et al. shows a sling bar comprising a rotatable hub assembly that includes a shaft (130) and a lift hook (65) pivotally coupled to a connector portion (90) through an  aperture (140) in hub shaft (130).
 	It would have been obvious to a person having ordinary skill in the art to provide the modified Karlsson et al. sling bar with a hub assembly having a shaft and lift hook arrangement similar to that shown in the Faucher et al. patent so that a suspended load could be more easily maneuvered in different directions.

Claim(s) 10, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. in view of Brown et al. as applied to claims 1-7, 9, and 12-18 above, and further in view of the Amico “Installation and Operation Instructions GoLift Patient Lift (400 lbs & 700 lbs)” reference submitted by applicant on the IDS dated 4/5/2021.
 	It is pointed out that the Amico “Installation and Operation Instructions GoLift Patient Lift (400 lbs & 700 lbs)” document submitted by applicant has a date of 12/9/2019 printed on the bottom of the last page thereof.  This document describes and shows a handheld remote control that can be magnetically secured to the bar portion of its sling bar (see bottom of page 11).  This magnetic fastening arrangement allows for a convenient “quick attachment”.
	It would have been obvious to one of ordinary skill in the art to couple a ferrous insert on a portion of the modified Karlsson et al. sling bar and a cooperating magnet on its remote controller, as taught by the “Amico” document, so that the controller could be conveniently stored at a location easily accessible to a user of the sling bar.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Bogh-Sorensen publication (US-2011/0108784) shows a sling bar (13) that is used as a temporary “parking space” for a remote control (2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652


Djk
11/8/2022